

115 HR 4817 IH: Promoting Exchanges for Enhanced Routing of Information so Networks are Great Act of 2018
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4817IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2018Mr. Long introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Assistant Secretary of Commerce for Communications and Information to make grants for
			 the establishment or expansion of internet exchange facilities, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Exchanges for Enhanced Routing of Information so Networks are Great Act of 2018 or the PEERING Act of 2018. 2.National Telecommunications and Information Administration grants (a)GrantsOn and after the first day of the first fiscal year beginning after the date on which the Assistant Secretary establishes rules and timelines under subsection (d), the Assistant Secretary shall award grants to entities to acquire real property and necessary equipment to—
 (1)establish a new internet exchange facility in a core based statistical area in which, at the time the grant is made, there are no existing internet exchange facilities; or
 (2)expand operations at an existing internet exchange facility in a core based statistical area in which, at the time the grant is made, there is only one internet exchange facility.
 (b)EligibilityAn entity may not receive a covered grant unless the entity certifies to the Assistant Secretary that the entity has sufficient interest from third-party entities that will use the internet exchange facility to be funded by the grant once the facility is established or operations are expanded, as applicable.
 (c)Federal shareThe Federal share of the total cost of the establishment or expansion of operations at an internet exchange facility for which a covered grant is received may not exceed 50 percent.
			(d)Applications
 (1)Rules and timelinesNot later than 1 year after the date of the enactment of this Act, the Assistant Secretary shall establish rules and timelines for applications for covered grants.
 (2)Third-party reviewTo prevent fraud in the covered grant program, the Assistant Secretary shall enter into a contract with an independent third party under which the third party reviews an application for a covered grant not later than 60 days after the date on which the application is submitted to ensure that only an entity that is eligible for a covered grant receives a covered grant.
 (e)Rule of constructionNothing in this section shall be construed to authorize the Assistant Secretary to regulate, issue guidance for, or otherwise interfere with the activities at an internet exchange facility.
 (f)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this section. This section shall be carried out using amounts otherwise authorized.
 3.Use of E-Rate and Rural Health Care universal service supportSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:
			
				(m)Use of E-Rate and Rural Health Care support for costs relating to internet exchange facility
			 connection
 (1)In generalNotwithstanding any other provision of law or regulation, including subpart F or G of part 54 of title 47, Code of Federal Regulations, a recipient of support under such subpart F or G may receive support under such subpart—
 (A)to contract with a broadband internet service provider to obtain connection to an internet exchange facility; or
 (B)for the costs of maintaining a point of presence at an internet exchange facility. (2)Rule of constructionNothing in this subsection shall be construed to authorize the Commission to regulate, issue guidance for, or otherwise interfere with the activities at an internet exchange facility.
 (3)Internet exchange facility definedIn this subsection, the term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks..
 4.DefinitionsIn this Act: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
 (2)Core based statistical areaThe term core based statistical area has the meaning given such term by the Office of Management and Budget in the Notice of Decision entitled 2010 Standards for Delineating Metropolitan and Micropolitan Statistical Areas, published in the Federal Register on June 28, 2010 (75 Fed. Reg. 37246), or any successor to such Notice.
 (3)Covered grantThe term covered grant means a grant awarded under section 2(a). (4)Internet exchange facilityThe term internet exchange facility means physical infrastructure through which internet service providers and content delivery networks exchange internet traffic between their networks.
			